DETAILED ACTION
The office action is a response to an application filed on  June 23,  2017, wherein claims 1-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim (New),  between claim14 and claim 15  is objected to because of the following informalities: because claim 15 is retyped between claim 14 and claim 15, please discard Claim (New).  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 12 and  13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP  Non-codebook based UL MIMO R1-1721037 (NPL1 hereafter) (IDS provided) in view of  3GPP Discussion on beam measurement, beam reporting and beam indication R1-1717472 (NPL2 hereafter) (IDS provided) and in further view of Guo et al. (Guo hereafter) (US 20180206132 A1).

Regarding Claim 1,  NPL1 teaches  A wireless transmit/receive unit (WTRU) comprising: 
a transceiver (UE Fig. 1); and 
a processor  (UE Fig. 1); 
wherein: the transceiver is configured to receive sounding reference signal (SRS) resource configuration information (NPL1; the TRP can configure the UE with three SRS resource sets, as schematically illustrated in Figure 2, where SRS set 1 and SRS set 2 will be used for UL beam management and SRS set 3 will be used for non-codebook based UL transmission. Note that each SRS set contains unique SRS resources);
 	the transceiver is further configured to receive a SRS trigger (TRP triggers an aperiodic SRS), beam indication (beam ID) information (beam management by including a pointer to SRS set 1 
and SRS set 2), and panel identification (panel ID) (one SRS set should be applied to one panel and the second SRS set to the second panel,) in downlink control information (DCI), wherein the SRS trigger is for one or more SRS resource sets (triggering multiple SRS set) (NPL1; In step 1 the TRP triggers an aperiodic SRS transmission for UL beam management by including a pointer to SRS
set 1 and SRS set 2 in the DCI containing the aperiodic SRS trigger…the TRP and UE have a mutual understanding that only one SRS resource can be selected from each SRS set when triggering multiple SRS set simultaneously. Hence the UE knows that one SRS set should be applied to one panel and the second SRS set to the second panel, as illustrated in Fig. 4); 
the processor is configured to determine at least one WTRU panels based on the panel ID (NPL1; [Fig. 4] …the UE knows that one SRS set should be applied to one panel and the second SRS set to the second panel)
and the transceiver is further configured to receive one or more SRS resource indicators (SRIs) for at least two WTRU panels in relation to a physical uplink shared channel (PUSCH) communication (NPL1; Fig.3 step6 and 7 …Step6: TRP signals UL grant including SRI (s) (indicating preferred precoder (s)), and MCS. Step7: PUSCH transmission based on UL grant. The analog beams used during the PUSCH transmission should be the same as used during the SRS transmission of SRS set 4).
NPL1 fails to explicitly teach, the processor is further configured to determine at least one sweeping beam for the determined at least one WTRU panels based on the beam ID information, wherein the beam ID information includes a start beam ID, a step size, and an end beam ID, or a list of beam IDs, or the beam ID information indicates a center and half range parameters; 
However, in the same field of endeavor, NPL2 teaches, the processor is further configured to determine at least one sweeping beam for the determined at least one WTRU panels based on the beam ID information (NPL2; [2.3 UL beam management] …the SRS resource setting is configured by gNB. The UE beam sweeping behavior, i.e. swept Tx beams or Tx beam repetition, is needed to be notified the UE to support U-2 or U-3),wherein the beam ID information includes a start beam ID, a step size, and an end beam ID, indicates a center and half range parameters (Fig. 5) (NPL2; [2.2.2]Figure 4&5 as an example, beam {1, 2, 3, 7} are grouped into the first set. Beams {7, 8, 9, 1} are grouped into the second set…when there is blockage, UE is indicated beam 7. If such beam indication happens, then UE could automatically switch the working set.) (Fig.5 Beam indication has a starting beam  a step size and an end beam); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to control UL beam management configured by gNB (NPL2; [2.3]).
NPL1-NPL2 fails to explicitly teach, the processor is further configured to perform uplink (UL) beam sweeping using the determined at least one WTRU panel and the determined at least one sweeping beam
However, in the same field of endeavor, Guo teaches,  the processor is further configured to perform uplink (UL) beam sweeping (UL beam sweeping) using the determined at least one WTRU panel (UE transmit antenna panel) and the determined at least one sweeping beam  (Guo; [0215] …the UE can report the number of NR-SRS UL beam management processes. One UL beam  management process can correspond to the UL beam sweeping from one UE transmit antenna panel);
NPL1-NPL2 to include the above recited limitations as taught by Guo in order to configuring SRS resources (Guo; [0215]).

Regarding Claim 8,  NPL1 teaches  A method performed by a wireless transmit/receive unit (WTRU) the method comprising: 
receiving by the WTRU, a sounding reference signal (SRS) resource configuration information (NPL1; the TRP can configure the UE with three SRS resource sets, as schematically illustrated in Figure 2, where SRS set 1 and SRS set 2 will be used for UL beam management and SRS set 3 will be used for non-codebook based UL transmission. Note that each SRS set contains unique SRS resources);
 	 receiving, by the WTRU, a SRS trigger (TRP triggers an aperiodic SRS), beam indication (beam ID) information (beam management by including a pointer to SRS set 1 
and SRS set 2), and panel identification (panel ID) (one SRS set should be applied to one panel and the second SRS set to the second panel,) in downlink control information (DCI), wherein the SRS trigger is for one or more SRS resource sets (triggering multiple SRS set) (NPL1; In step 1 the TRP triggers an aperiodic SRS transmission for UL beam management by including a pointer to SRS
set 1 and SRS set 2 in the DCI containing the aperiodic SRS trigger…the TRP and UE have a mutual understanding that only one SRS resource can be selected from each SRS set when triggering multiple SRS set simultaneously. Hence the UE knows that one SRS set should be applied to one panel and the second SRS set to the second panel, as illustrated in Fig. 4); 
determining by the  WTRU at least one WTRU panels based on the panel ID (NPL1; [Fig. 4] …the UE knows that one SRS set should be applied to one panel and the second SRS set to the second panel)
receiving by the WTRU one or more SRS resource indicators (SRIs) for at least two WTRU panels in relation to a physical uplink shared channel (PUSCH) communication (NPL1; Fig.3 step6 and 7 …Step6: TRP signals UL grant including SRI (s) (indicating preferred precoder (s)), and MCS. Step7: PUSCH transmission based on UL grant. The analog beams used during the PUSCH transmission should be the same as used during the SRS transmission of SRS set 4).
NPL1 fails to explicitly teach, determining by the WTRU,  at least one sweeping beam for the determined at least one WTRU panels based on the beam ID information, wherein the beam ID information includes a start beam ID, a step size, and an end beam ID, or a list of beam IDs, or the beam ID information indicates a center and half range parameters; 
However, in the same field of endeavor, NPL2 teaches, determining by the WTRU, at least one sweeping beam for the determined at least one WTRU panels based on the beam ID information (NPL2; [2.3 UL beam management] …the SRS resource setting is configured by gNB. The UE beam sweeping behavior, i.e. swept Tx beams or Tx beam repetition, is needed to be notified the UE to support U-2 or U-3),wherein the beam ID information includes a start beam ID, a step size, and an end beam ID, indicates a center and half range parameters (Fig. 5) (NPL2; [2.2.2]Figure 4&5 as an example, beam {1, 2, 3, 7} are grouped into the first set. Beams {7, 8, 9, 1} are grouped into the second set…when there is blockage, UE is indicated beam 7. If such beam indication happens, then UE could automatically switch the working set.) (Fig.5 Beam indication has a starting beam  a step size and an end beam); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to control UL beam management configured by gNB (NPL2; [2.3]).
NPL1-NPL2 fails to explicitly teach, performing by the WTRU uplink (UL) beam sweeping using the determined at least one WTRU panel and the determined at least one sweeping beam
However, in the same field of endeavor, Guo teaches,  performing by the WTRU uplink (UL) beam sweeping (UL beam sweeping) using the determined at least one WTRU panel (UE transmit antenna panel) (Guo; [0215] …the UE can report the number of NR-SRS UL beam management processes. One UL beam  management process can correspond to the UL beam sweeping from one UE transmit antenna panel);
NPL1-NPL2 to include the above recited limitations as taught by Guo in order to configuring SRS resources (Guo; [0215]).

Regarding Claims 2 and  9,  NPL1-NPL2-Guo teaches  The WTRU of claim 1, 
NPL1-NPL2 fails to explicitly teach, wherein the at least one sweeping beam UL beam sweeping is further determined based on a repetition fields in the SRS trigger in the DCI.
However, in the same field of endeavor, Guo teaches, wherein the at least one sweeping beam UL beam sweeping is further determined based on a repetition fields in the SRS trigger in the DCI. (Guo; [0164] … 1-bit field in DCI can be used to indicate the Tx beam sweeping pattern across those triggered NR-SRS resource. The value of 1-bit field being 0 can indicate that the UE may sweep Tx beams across those triggered NR-SRS resources and the value of 1-bit field being 1 can indicate that the UE may apply the same Tx beam on those triggered NR-SRS resources).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-NPL2 to include the above recited limitations as taught by Guo in order to configuring SRS resources (Guo; [0215]).

Regarding Claims 5 and  12,  NPL1-NPL2-Guo teaches The WTRU of claim 1,
NPL1-Guo fails to explicitly  teach, wherein each of the determined at least one WTRU panels is associated with a transmission reception point (TRP) for multi-TRP operation and a SRI is determined for a physical uplink shared channel (PUSCH) 
However, in the same field of endeavor, NPL2 teaches, wherein each of the determined at least one WTRU panels is associated with a transmission reception point (TRP) for multi-TRP operation (NPL2; [2.1.6 UE triggered  aperiodic beam reporting], Fig.3 … proposal 7… for the case of multi-TRP transmission,  different CORESETs (may be overlapping ) can be configured by each TRP)  and a SRI (NPL2; [2.3 UL beam management] … multi-panel UE, the parallel beam training and multiple SRI signaling are also considered in UL beam management configuration) is determined for a physical uplink shared channel (PUSCH) (NPL2; [Section 1 ] … PUSCH based reporting)
NPL1-Guo to include the above recited limitations as taught by NPL2 in order to control UL beam management configured by gNB (NPL2; [2.3]).

Regarding Claims 6 and  13,  NPL1-NPL2-Guo teaches The WTRU of claim 1 further comprising:
NPL1-NPL2 fails to explicitly teach, the processor configured to determine the at least one sweeping beam for the determined at least one WTRU panels based on the beam ID information for one or more transmission reception points (TRPs)
However, in the same field of endeavor, Guo teaches,  the processor configured to determine the at least one sweeping beam for the determined at least one WTRU panels based on the beam ID information for one or more transmission reception points (TRPs) (Guo; [0226] … the UE in step 1310 determines information comprising the direction of the Tx beam and the pattern of the beam sweeping of the set of Tx beams. [0242]…  the gNB can indicate one Tx beam mode and the information of the uplink channel on which the UE is requested to use the indicated Tx beam…  the information of one Tx beam mode can be indicated by following schemes: through the ID of one Tx beam mode explicitly; through the ID of one NR-SRS resource. The UE can be configured to use the Tx beam mode that is used to transmit the NR-SRS signal on the indicated NR-SRS resource; through the ID of slot which one NR-SRS resource is transmitted in.    [0192]…A UE that finds this beam ID as the best beam ID is allowed to use this UL common channel resource to transmit its BF training feedback (NR-Node's best beam ID) ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-NPL2 to include the above recited limitations as taught by Guo in order to configuring SRS resources (Guo; [0215]).

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1-NPL2-Guo in view of 3GPP On Beam Management Measurement, and reporting R1-1720290 (NPL3 hereafter) (IDS provided)

Regarding Claims 3 and  10,  NPL1-NPL2-Guo teaches The WTRU of claim 2, 
NPL1-NPL2-Guo fails to explicitly teach, wherein the repetition field indicates a spatial domain transmission filter is on or off at the WTRU in relation to the WTRU performing a U-2 or U-3 procedure.
	However, in the same field of endeavor, NPL3 teaches, wherein the repetition field indicates a spatial domain transmission filter is on or off at the WTRU in relation to the WTRU performing a U-2 or U-3 procedure (NPL3; [4 UL beam management page10 para 2] … The basic functions of UL beam management include U-1, U-2 and U-3 procedure. In U-1 procedure…  The gNB can configure the spatial QCL reference… To support the function of U-2 procedure, we need to configure the UE to (1) repeat one same Tx beamformer on multiple SRS resources that is TDMed and (2) that Tx beamformer can be indicated by the gNB…[4 UL beam management page11 para 3] …If it is “on”, the UE is requested to apply a same Tx beams on SRS resources in that set. If it is “off”, the UE is requested to apply different Tx beams on SRS resources in that set. That “on/off” indicator
can be configured through RRC signalling).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-NPL2-Guo to include the above recited limitations as taught by NPL3 in order to support uplink beam management (NPL3; [4 UL beam management page10 para 2]).

Regarding Claims 4 and  11,  NPL1-NPL2-Guo teaches The WTRU of claim 1, 
NPL1-Guo fails to explicitly teach, wherein the SRS resource configuration information includes information indicating association of a SRS resource set of the one or more SRS resource sets or a SRS resource with a WTRU panel
However, in the same field of endeavor, NPL3 teaches, wherein the SRS resource configuration information includes information indicating association of a SRS resource set of the one or more SRS resource sets or a SRS resource with a WTRU panel (NPL2; [2.3.UL beam management]…According to the UE capability or assistant information about analog beam, e.g. the number of UE panels and supported number of UE Tx beams, the SRS resource setting is configured by gNB… For multi-panel UE, the parallel beam training and multiple SRI signaling are also considered in UL beam management configuration).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-NPL2-Guo to include the above recited limitations as taught by NPL3 in order to support uplink beam management (NPL3 [4 UL beam management page10 para 2]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1-NPL2-Guo in view of 3GPP On Beam Management Measurement, and reporting R1-1720290 (NPL3 hereafter) (IDS provided)

Regarding Claims 7 and 14,  NPL1-NPL2-Guo teaches The WTRU of claim 1 
NPL1-NPL2-Guo fails to explicitly teach, further comprising: the transceiver is further configured to receive SRS field information for each uplink (UL) bandwidth part (BWP) or a plurality of UL BWPs, wherein the SRS field information includes a plurality of sub-fields including a SRS Res set field, a SRS Res rep field, and a beam indication field that includes a central RS ID field and a beam range field.
However, in the same field of endeavor, NPL4 teaches, the transceiver is further configured to receive SRS field information for each uplink (UL) bandwidth part (BWP) or a plurality of UL BWPs  (NPL4; [6.1.3.R SP SRS Activation/Deactivation MAC CE] …BWP ID: This field contains BWP-Id, as specified in TS 38.331 [8], of an uplink bandwidth part which contains the configuration of a SP SRS Resource Set indicated with SP SRS Resource Set ID field. The length of the BWP ID field is 2 bits), wherein the SRS field information includes a plurality of sub-fields including a SRS Res set field, a SRS Res rep field, and a beam indication field that includes a central RS ID field and a beam range field. (NPL4; [6.1.3.R SP SRS Activation/Deactivation MAC CE] … SP SRS Resource Set ID: This field indicates the SP SRS Resource Set ID identified by SRS-ResourceSetld as specified in TS 38.331 [8], which is to be activated or deactivated. The length of the field is 4 bits).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-NPL2-Guo to include the above recited limitations as taught by NPL4 in (NPL4; [6.1.3.R SP SRS Activation/Deactivation MAC CE]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1-NPL2-Guo in view of Seol et al. (Seol hereafter) (US 20160006122 A1).

Regarding Claim 15  NPL1-NPL2-Guo teaches The method of claim 8, 
NPL1-NPL2-Guo fails to explicitly teach, wherein beam sweeping comprises transmitting beams in a plurality of predefined directions during an interval to identify at least one optimal UL transmit beam.
However, in the same field of endeavor, Seol teaches, wherein beam sweeping comprises transmitting beams in a plurality of predefined directions during an interval to identify at least one optimal UL transmit beam (Seol; [0035] … a first beam is formed only in a first slot, a second beam is formed only in a second beam, an i.sup.th beam is formed only in an i.sup.th slot, and an N.sup.th beam is formed only in an N.sup.th slot).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-NPL2-Guo to include the above recited limitations as taught by Seol in order to support one or more MSs while acquiring a beamforming gain (Seol; [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416   

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416